OPINION — AG — YOUR PRESENT OFFICE AS STATE SENATOR FROM THE OLD 23RD SENATORIAL DISTRICT WILL NOT BE AFFECTED BY REASON OF YOUR SEEKING THE OFFICE OF THE NEWLY CREATED 28TH SENATORIAL DISTRICT. IN THE EVENT YOU ARE ELECTED TO THE LAST MENTIONED OFFICE, YOUR PRESENT OFFICE WILL THEREBY BECOME VACANT AND NON EXISTENT. IN ANY EVENT, THE OKLAHOMA STATE SENATE WILL BE THE JUDGE OF THE QUALIFICATIONS OF ITS MEMBERS. CITE: ARTICLE V, SECTION 30, 51 Ohio St. 1961 6 [51-6], 14 Ohio St. 1963 Supp., 78.9 [14-78.9], 51 Ohio St. 1961 8 [51-8], 14 Ohio St. 1963 Supp., 78.1-78.11 [14-78.1] — [14-78.11] (HARVEY CODY)